Citation Nr: 1228072	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran's brother




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1969, and he died in September 2007.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.  When this case was previously before the Board in July 2011, it was remanded for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's death was due to metastatic carcinoma of the lung.

2.  The competent and credible evidence demonstrates the Veteran's death from lung cancer may not be disassociated from his in-service exposure to asbestos.  



CONCLUSION OF LAW

The Veteran's fatal lung cancer was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  In light of the favorable finding with regard to the claim for service connection for the cause of the Veteran's death, no further discussion of VCAA compliance is warranted at this time.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, statements from various service members, private medical records, a VA medical opinion, and the testimony of the appellant and the Veteran's brother at hearing at the RO, and the appellant's testimony before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, and carcinoma becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2006). The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. App. 257 (2006). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

At the time of the Veteran's death, service connection had not been established for any disability.

The death certificate reflects that the Veteran was 59 years old when he died in September 2007 of non-small cell carcinoma of the lung, metastatic.  Seizure disorder was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  

In a statement dated September 2006, a private physician noted the Veteran had a long history of smoking.  He had recently been diagnosed with chronic lymphocytic leukemia for which he had undergone three cycles of systemic chemotherapy.  He presented to the emergency room of a hospital in August 2006 with left side seizure activity.  A CT of the brain showed multiple lesions with a significant edema, compatible with a metastatic process.  He underwent craniotomy and resection of the largest lesion.  The tumor was completely excised.  Pathology showed a metastatic, poorly differentiated adenocarcinoma.  Immunostaining was compatible with a primary lung adenocarcinoma.  The assessment was the Veteran had adenocarcinoma metastatic to the brain from an unknown primary.  The origin of the disease was likely to be in the lung, based on the immunostaining of the brain lesion.  

The appellant submitted email correspondence from several servicemen who had apparently served with the Veteran.  In October 2010, R.S. stated he vaguely recalled the Veteran.  He intimated he had served on the deck gang with the Veteran before he was transferred to supply.  Later that month, he stated that the Veteran was on the Hoel long enough that he might have made the first "Westpac cruise" and, if so, he could have been part of the guard that escorted the skipper onshore in Da Nang.  R.S. added the ship anchored in Cam Ranh Bay and Da Nang Harbor, and that both areas were highly contaminated.  He claimed the ship operated within yards of shore for days and that the waters surrounding Vietnam were badly contaminated from runoff.  

B.P. wrote in October 2010 that he remembered the Veteran.  He said the ship made only one cruise to the western Pacific, and it did not go into port on that cruise except for the first day when it arrived in Da Nang.  B.P. related the ship was at anchor and only the captain and a couple of the crew went to shore.  He noted some shore bombardment was done when the ship was close to land.  He queried whether the Veteran was a boiler tender and said that if memory serves, he spent a lot of time cleaning and repairing the boilers.  

W.H. wrote in March 2011 that the ship was "dusted" by planes on two occasions with chemicals.  He stated the real cause of Agent Orange associated illnesses was the water.  He indicated the brackish river water was full of Agent Orange.  

In a statement received in May 2011, R.W.S. reported he served on the USS Hoel from December 1967 to September 1968, and was familiar with the duties of enlisted deck personnel.  He asserted the Veteran was a seaman whose function was to handle anything related to being a deck hand, handling lines between docks, other ships, and swift boats, and to hang fenders to protect the vessel.  He said they threw small ropes.  He added the Veteran was part of the crew that would take care of the captain's gig, keeping it clean and maintaining it.  He noted when the captain's gig would come back, it was completely contaminated and the ropes and entire outside of the vessel had to be cleaned and scrubbed down with fresh water.  He also claimed the Veteran's job classification in maintaining the ship required him to work with asbestos tile and insulation.  

The Veteran's claims folder and VA medical records were reviewed by a VA physician in August 2011.  He stated that asbestos exposure was very well known to be one of the contributing causes of lung cancer.  He observed the Veteran was also a smoker, so he had an additional risk factor.  He stated that smoking appeared to increase the risk of lung cancer in patients who are exposed to asbestos.  Thus, there appeared to be two issues likely leading to the Veteran's lung cancer and demise; the Veteran's asbestos exposure and smoking history.  The physician concluded it appeared at least as likely as not that lung cancer was contributed to by his exposure to asbestos.  With respect to chemical solvents, the examiner could not determine what chemical solvents were used or whether those would be inclusive as contributing factors to the onset of lung cancer.  He added that which of the two factors, smoking and asbestos exposure, was culpable remained unknown.  

The appellant asserts service connection is warranted for the cause of the Veteran's death.  She argues the Veteran's death from metastatic lung cancer was due to his in-service exposure to Agent Orange, asbestos, and/or other chemical solvents.  She acknowledges that while he did not set foot in Vietnam, he was exposed to Agent Orange when other servicemen who did came back to his ship, the USS Hoel (DDG-13).  She maintains the Veteran was exposed to Agent Orange when his onboard duties required him to handle ropes and other articles from swift boats that had been in contaminated waters.  She also claims the ship had asbestos, including in air vents, and floor tiles.  

The National Personnel Records Center reported in June 2009 that it was unable to determine if the Veteran served in Vietnam.  It was confirmed that he served aboard the USS Hoel, which was in the official waters of Vietnam from August 28, 1966 to October 3, 1966, from October 26, 1966 to November 25, 1966, from December 9, 1966 to December 23, 1966; from December 26, 1966 to January 9, 1967, from January 25, 1968 to February 15, 1968, from February 22, 1968 to March 12, 1968, from March 26, 1968 to April 11, 1968, and from May 5, 1968 to June 2, 1968.  It was indicated the record provided no conclusive proof of in-country service.  

Service personnel records disclose the Veteran was assigned to the deck force, and performed the routine duties of a deck seaman.  He overhauled and cleaned the keel rests for the gig.  

As an initial matter the Board finds that the evidence does not indicate that manifestations of lung cancer were present during active service or within one year thereafter, nor does the appellant so claim. As noted above, she asserts that the fatal lung cancer, initially demonstrated years after service, was caused by the Veteran's exposure to Agent Orange or asbestos while in service.  

It is unnecessary in this case to address whether the fatal cancer is related to claimed exposure to Agent Orange.  The Veteran served on the USS Hoel for several years.  Although he was a deck man, he undoubtedly spent time below decks.  Thus, it is reasonable to presume he had some exposure to asbestos.  As noted above, a VA physician reviewed the claims folder in August 2011.  He specifically stated that exposure to asbestos is a contributing cause of lung cancer.  While he also acknowledged the fact the Veteran, as a smoker, had an additional risk factor for lung cancer, he found that it was at least as likely as not that the Veteran's asbestos exposure contributed to lung cancer.  Since it was a contributing factor, even if not the sole cause, resolving all reasonable doubt in the appellant's favor, the Veteran concludes the evidence supports a finding that the fatal lung cancer is etiologically related to the Veteran's active service.  As such, the criteria for service connection for the cause of the Veteran's death have been met.



ORDER

Service connection for the cause of the Veteran's death (lung cancer) is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


